
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Bishop of Utah
			 (for himself, Mr. Brooks,
			 Mr. Rangel,
			 Mr. Lance,
			 Mr. Lamborn,
			 Mr. Grimm,
			 Mr. McKinley,
			 Mr. Duncan of South Carolina,
			 Mr. Yoder,
			 Mr. King of New York,
			 Mr. Woodall,
			 Mr. Gohmert,
			 Mr. Westmoreland,
			 Mr. Dold, Mr. Franks of Arizona,
			 Mr. Sullivan,
			 Ms. Hayworth, and
			 Mr. Tipton) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Declaring that it is the policy of the
		  United States to support and facilitate Israel in maintaining defensible
		  borders and that it is contrary to United States policy and national security
		  to have the borders of Israel return to the armistice lines that existed on
		  June 4, 1967.
	
	
		Whereas, throughout its short history, Israel, a liberal
			 democratic ally of the United States, has been repeatedly attacked by
			 authoritarian regimes and terrorist organizations that denied its right to
			 exist;
		Whereas the United States Government remains steadfastly
			 committed to the security of Israel, especially its ability to maintain secure,
			 recognized, and defensible borders;
		Whereas the United States Government is resolutely bound
			 to its policy of preserving and strengthening the capability of Israel to deter
			 enemies and defend itself against any threat;
		Whereas United Nations Security Council Resolution 242
			 (1967) recognized Israel’s right to live in peace within secure and
			 recognized boundaries free from threats or acts of force;
		Whereas the United States has long recognized that a
			 return to the 1967 lines would create a strategic military vulnerability for
			 Israel and greatly impede its sovereign right to defend its borders; and
		Whereas Prime Minister of Israel Benjamin Netanyahu
			 correctly stated on May 20, 2011, that the 1967 lines were not
			 boundaries of peace. They are the boundaries of repeated war:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)it is the policy
			 of the United States to support and facilitate Israel in creating and
			 maintaining secure, recognized, and defensible borders; and
			(2)it is contrary to
			 United States policy and our national security to have the borders of Israel
			 return to the armistice lines that existed on June 4, 1967.
			
